Citation Nr: 0113018	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post operative 
herniated nucleus pulposus L5-S1, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.  He had sixteen years, eight months and 11 
days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the 20 percent evaluation 
for post operative herniated nucleus pulposus L5-S1 was 
continued.  


FINDING OF FACT

The veteran's post operative herniated nucleus pulposus L5-S1 
is manifested by pain on motion, some weakness of the right 
great toe extensor, decreased sensation to pinprick over the 
medial as well as the lateral aspect of the right foot and no 
more than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected post operative herniated nucleus 
pulposus L5-S1 have not been met.  38 U.S.C.A. §§ 1155 and 
5103A (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45 and 4.59, 4.71a, Diagnostic Code 5293 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC) informed the 
veteran of evidence needed to substantiate the claim.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SOC informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The veteran was provided a VA examination in January 1999.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.   

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

In July 1993 the Social Security Administration determined 
that the veteran was disabled.  The primary diagnosis was L3-
4 spinal stenosis with low back and leg pain.  The secondary 
diagnosis was status post back surgery times four.  

The July 1999 VA radiology report revealed that there was no 
acute traumatic injury determined.  

The VA examined the veteran in August 1999.  He reported 
chronic pain and that he could not bend or lift.  He stated 
that he required frequent position changes if he sat or stood 
for any significant time and he had increased pain.  The 
veteran indicated that he walked well although he experienced 
bilateral leg cramps with walking.  He reported intermittent 
episodes of pain radiation into both legs just below the 
level of the knee, more often on the right than the left.  

Upon examination the veteran moved about without apparent 
difficulty.  He was able to stand erect and had a well healed 
surgical scar in the midline of the lower back.  No spasm was 
noted and there was no tenderness to palpation noted.  
Flexion was to 70 degrees, extension was to 25 degrees, right 
lateral bending was to 20 degrees and left lateral bending 
was to 15 degrees.  The veteran had pain on motion.  On 
neurological evaluation of the lower extremities, he had some 
weakness of the right great toe extensor; otherwise strength 
was within normal limits in the lower extremities.  Reflexes 
were intact at the lower extremities.  There was decreased 
sensation to pinprick over the medial as well as the lateral 
aspect of the right foot.  The veteran could squat 1/2 of the 
way down and arise.  Sitting straight leg raising examination 
was markedly positive on the right.  The impression was 
failed back syndrome.  

The examiner commented that as far as the DeLuca provisions 
were concerned the veteran had motion as noted.  Certainly 
pain could limit functionability during flare-ups with 
increased use as noted, although it was not feasible to 
attempt to express this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  

The veteran's post operative herniated nucleus pulposus L5-S1 
is currently evaluated as 20 percent disabling under 
Diagnostic Code 5293 intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  According to the 
applicable criteria, a 20 percent disability evaluation is 
warranted for moderate intervertebral disc syndrome (IDS) 
with recurring attacks and a 40 percent disability evaluation 
requires severe IDS with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. §  4.71a, Diagnostic Code 5293 (2000).  

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2000).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

The veteran's post operative herniated nucleus pulposus L5-S1 
is manifested by pain on motion, some weakness of the right 
great toe extensor, decreased sensation to pinprick over the 
medial as well as the lateral aspect of the right foot and no 
more than moderate limitation of motion.  The VA examination 
does not show severe symptoms of intervertebral disc disease 
with only intermittent relief.  Although there was some 
weakness of the right great toe extensor lower extremity 
strength was otherwise within normal limits.  The veteran's 
lower extremity reflexes were intact.  Further, the veteran 
has not reported recurring attacks with intermittent relief.  
For these reasons, the Board finds that the veteran's 
symptoms are consistent with no more than a 20 percent 
evaluation under Diagnostic Code 5293.  

The Board has considered other Diagnostic Codes for 
application.  Diagnostic Code 5295 for lumbosacral strain 
provides a 20 percent rating for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent evaluation for severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. 4.71a, Diagnostic Code 5295 (2000).  
The VA examination shows moderate limitation of forward 
bending and moderate loss of lateral motion.  There was no 
mention of positive Goldthwaite's sign and the radiology 
report revealed that there was no acute traumatic injury 
determined.  

Diagnostic Code 5292 applies to limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  In order to warrant a rating in excess of 20 percent 
under that Diagnostic Code, severe limitation of motion must 
be shown.  As the VA examination found that flexion was to 70 
degrees, extension was to 25 degrees, right lateral bending 
was to 20 degrees and left lateral bending was to 15 degrees, 
the Board finds that a disability evaluation in excess of 20 
percent is not warranted under that Diagnostic Code.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  The Board notes 
that separate disability evaluations under Diagnostic Code 
5295 and 5292 are not warranted as they both involve 
limitation of motion.  See 38 C.F.R. § 4.14 (2000); 
VAOPGCPREC. 09-98.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. § 
4.45 (consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability) in this case.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain.  
He has reported chronic pain, that he could not bend or lift, 
frequent position changes if he sat or stood for any 
significant time, increased pain, bilateral leg cramps with 
walking and intermittent episodes of pain radiation into both 
legs just below the level of the knee.  The Social Security 
Administration determined that the veteran was disabled due 
to his L3-4 spinal stenosis with low back and leg pain.  The 
Board notes that the examiner indicated that as far as the 
DeLuca provisions were concerned certainly pain could limit 
functionability during flare-ups with increased use as noted, 
although it was not feasible to attempt to express this in 
terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.  
In addition, the Board notes that there was no evidence of 
deformity, atrophy, instability of station, and instability 
of locomotion due to the service-connected low back disorder.  
In light of all the evidence of record, the Board does not 
find that an increased rating is warranted under 38 C.F.R. §§ 
4.40 or 4.45.  

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence is 
against entitlement to a higher schedular evaluation for his 
post operative herniated nucleus pulposus L5-S1.  Finally, 
and for the reasons discussed above, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 4.3 (2000).


ORDER

An increased evaluation for post operative herniated nucleus 
pulposus L5-S1 is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

